        Case 1:17-cr-02060-SAB            ECF No. 136        filed 03/08/21      PageID.414 Page 1 of 3
 PROB 12C                                                                                Report Date: March 5, 2021
(6/16)

                                       United States District Court                             FILED IN THE
                                                                                            U.S. DISTRICT COURT
                                                                                      EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                       Mar 08, 2021
                                        Eastern District of Washington                     SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Andrew Reihs                              Case Number: 0980 1:17CR02060-SAB-1
 Address of Offender:                           , Sunnyside, Washington 98944
 Name of Sentencing Judicial Officer: The Honorable Stanley A. Bastian, Chief U.S. District Judge
 Date of Original Sentence: June 11, 2019
 Original Offense:        Felon in Possession of a Firearm and Ammunition, 18 U.S.C. § 922(g)(1)
 Original Sentence:       Prison - 24 months                 Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Ben Seal                           Date Supervision Commenced: June 26, 2019
 Defense Attorney:        Craig Webster                      Date Supervision Expires: June 25, 2022


                                          PETITIONING THE COURT

To issue a warrant and to incorporate the violations contained in this petition in future proceedings with the
violations previously reported to the Court on 03/09/2020; 07/20/2020; 08/27/2020; and 01/25/2021.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            10          Special Condition #4: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: Mr. Reihs is considered to be in violation of his supervised release
                        conditions by consuming a controlled substance, fentanyl, on or about March 1, 2021.

                        On June 27, 2019, Mr. Reihs was given a copy of his judgment. In addition, his conditions
                        of supervision were explained to him. Mr. Reihs signed his judgment reflecting he
                        understood his conditions fully.

                        On March 1, 2021, Mr. Reihs, along with his substance abuse counselor, contacted this
                        officer by telephone for a staffing. Mr. Reihs self-disclosed he had consumed fentanyl.
      Case 1:17-cr-02060-SAB          ECF No. 136         filed 03/08/21      PageID.415 Page 2 of 3
Prob12C
Re: Reihs, Andrew
March 5, 2021
Page 2

          11         Special Condition #4: You must abstain from the use of illegal controlled substances, and
                     must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                     no more than 6 tests per month, in order to confirm continued abstinence from these
                     substances.

                     Supporting Evidence: Mr. Reihs is considered to be in violation of his supervised release
                     conditions by failing to submit to random urinalysis (UA) testing at Merit Resource Services
                     (Merit)on February 3, 8, and 23, 2021.

                     On June 27, 2019, Mr. Reihs was given a copy of his judgment. In addition, his conditions
                     of supervision were explained to him. Mr. Reihs signed his judgment reflecting he
                     understood his conditions fully. Mr. Reihs reviewed and signed the substance abuse testing
                     instructions acknowledging his understanding of the testing program. He was instructed to
                     call the Merit color line system. When his designated color is called, he is to report to Merit
                     and submit to a drug screen.

                     On February 4, 2021, Merit reported Mr. Reihs failed to show up to random UA testing on
                     February 3, 2021.

                     On February 9, 2021, Merit reported Mr. Reihs failed to show up to random UA testing on
                     February 8, 2021.

                     On February 24, 2021, Merit reported Mr. Reihs failed to show up to random UA testing on
                     February 23, 2021.

The U.S. Probation Office respectfully recommends the Court issue a warrant and incorporate the violations
contained in this petition in future proceedings with the violations previously reported to the Court.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     03/05/2021
                                                                            s/Arturo Santana
                                                                            Arturo Santana
                                                                            U.S. Probation Officer
        Case 1:17-cr-02060-SAB      ECF No. 136     filed 03/08/21    PageID.416 Page 3 of 3
Prob12C
Re: Reihs, Andrew
March 5, 2021
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [ X]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ X]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [ X]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                     Signature of Judicial Officer
                                                                            3/8/2021

                                                                     Date
